654 S.E.2d 246 (2007)
STATE
v.
Joan Myrtle SHANNON.
No. 177A07.
Supreme Court of North Carolina.
November 5, 2007.
Constance E. Widenhouse, Assistant Appellate Defender, for Shannon.
Amy C. Kunstling, Assistant Attorney General, Edward W. Grannis, Jr., District Attorney, for State.
W. Clark Everett, District Attorney, for Conference of District Attorneys.
Joseph B. Cheshire, V, Bradley J. Bannon, for NCATL.
The following order has been entered on the motion filed on the 30th day of October 2007 by the Attorney General to Withdraw Notice of Appeal and Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 5th day of November 2007."